Case 17-11535-amc   Doc   Filed 01/07/21 Entered 01/07/21 14:29:48   Desc Main
                          Document      Page 1 of 6
Case 17-11535-amc   Doc   Filed 01/07/21 Entered 01/07/21 14:29:48   Desc Main
                          Document      Page 2 of 6
Case 17-11535-amc   Doc   Filed 01/07/21 Entered 01/07/21 14:29:48   Desc Main
                          Document      Page 3 of 6
Case 17-11535-amc   Doc   Filed 01/07/21 Entered 01/07/21 14:29:48   Desc Main
                          Document      Page 4 of 6
Case 17-11535-amc   Doc   Filed 01/07/21 Entered 01/07/21 14:29:48   Desc Main
                          Document      Page 5 of 6
Case 17-11535-amc   Doc   Filed 01/07/21 Entered 01/07/21 14:29:48   Desc Main
                          Document      Page 6 of 6
